DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in [0082], line 6, a close parenthesis is missing.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a transmitter configured to report … a receiver configured to receive … processor configured to apply … in claim 21; a receiver configured to receive … a transmitter configured to signal … processor configured to apply … in claim 26.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the bands" in line 5, “the group of frequency bands” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Claims 11, 21 and 26 are rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 21-22 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahman et al. (US 2021/0067979, relying on the provisional applications 62/892,312, 62/893,697, 62/915,847, 62/916,538 and 62/937,525).
Regarding Claim 1, Rahman teaches a method for wireless communications by a user equipment (UE), comprising:
reporting, to a network entity, a capability of the UE to apply a common spatial quasi co-location (QCL) parameter for at least one group of frequency bands ([0134] the set of K1 TCI states (Step 1 in example E0/E2) can also be configured common for all CCs/BWPs; [0135] Whether the UE is capable of supporting such common MAC-CE activation for TCI indication can be reported by the UE via capability signaling; [0175] Note that CCs belong to the same operating frequency band in case of intra-band CA, and CCs belong to different operating frequency bands in case of inter-band CA; [0177] whether the UE is capable of supporting such common MAC-CE activation for TCI indication (cf. embodiment 1-3) or SpatialRelationInfo indication can be reported by the UE via capability signaling. Additionally, the applicable list of frequency bands supporting this feature can also be included in the UE capability signaling; [0179] each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info));
receiving an indication of a change to common transmission control indicator (TCI) states or spatial relation parameter on at least one of the bands ([0131] When such common activation is used for PDCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) DL TCI state ID (i.e., K2=1) for a CORESET for all active CCs/BWP; [0132] When such common activation is used for PUCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) UL TCI state ID (i.e., K2=1) or SpatialRelationInfo for PUCCH for all active CCs/B; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2); and
applying the change across the group of frequency bands ([0131] When such common activation is used for PDCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) DL TCI state ID (i.e., K2=1) for a CORESET for all active CCs/BWP; [0132] When such common activation is used for PUCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) UL TCI state ID (i.e., K2=1) or SpatialRelationInfo for PUCCH for all active CCs/B; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2).

Regarding Claim 2, Rahman teaches the common spatial QCL parameter comprises at least one of transmission control indicator (TCI) state parameter or spatial relation parameter on at least one group of frequency bands ([0179] each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info)).

Regarding Claim 11, Rahman teaches a method for wireless communications by a network entity, comprising:
receiving, from a user equipment (UE), an indication of a capability of the UE to apply a common spatial quasi co-location (QCL) parameter for at least one group of frequency bands ([0134] the set of K1 TCI states (Step 1 in example E0/E2) can also be configured common for all CCs/BWPs; [0135] Whether the UE is capable of supporting such common MAC-CE activation for TCI indication can be reported by the UE via capability signaling; [0175] Note that CCs belong to the same operating frequency band in case of intra-band CA, and CCs belong to different operating frequency bands in case of inter-band CA; [0177] whether the UE is capable of supporting such common MAC-CE activation for TCI indication (cf. embodiment 1-3) or SpatialRelationInfo indication can be reported by the UE via capability signaling. Additionally, the applicable list of frequency bands supporting this feature can also be included in the UE capability signaling; [0179] each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info)); and
signaling the UE an indication of a change to common transmission control indicator (TCI) states or spatial relation parameter to be applied across the group of frequency bands ([0131] When such common activation is used for PDCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) DL TCI state ID (i.e., K2=1) for a CORESET for all active CCs/BWP; [0132] When such common activation is used for PUCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) UL TCI state ID (i.e., K2=1) or SpatialRelationInfo for PUCCH for all active CCs/B; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 21, Rahman teaches an apparatus for wireless communications by a user equipment (UE), comprising:
a transmitter ([0057] transceiver) configured to report, to a network entity, a capability of the UE to apply a common spatial quasi co-location (QCL) parameter for at least one group of frequency bands ([0134] the set of K1 TCI states (Step 1 in example E0/E2) can also be configured common for all CCs/BWPs; [0135] Whether the UE is capable of supporting such common MAC-CE activation for TCI indication can be reported by the UE via capability signaling; [0175] Note that CCs belong to the same operating frequency band in case of intra-band CA, and CCs belong to different operating frequency bands in case of inter-band CA; [0177] whether the UE is capable of supporting such common MAC-CE activation for TCI indication (cf. embodiment 1-3) or SpatialRelationInfo indication can be reported by the UE via capability signaling. Additionally, the applicable list of frequency bands supporting this feature can also be included in the UE capability signaling; [0179] each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info));
a receiver ([0057] transceiver) configured to receive an indication of a change to common transmission control indicator (TCI) states or spatial relation parameter on at least one of the bands ([0131] When such common activation is used for PDCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) DL TCI state ID (i.e., K2=1) for a CORESET for all active CCs/BWP; [0132] When such common activation is used for PUCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) UL TCI state ID (i.e., K2=1) or SpatialRelationInfo for PUCCH for all active CCs/B; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2); and
at least one processor ([0057] processor) configured to apply the change across the group of frequency bands ([0131] When such common activation is used for PDCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) DL TCI state ID (i.e., K2=1) for a CORESET for all active CCs/BWP; [0132] When such common activation is used for PUCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) UL TCI state ID (i.e., K2=1) or SpatialRelationInfo for PUCCH for all active CCs/B; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2).

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 26, Rahman teaches an apparatus for wireless communications by a network entity, comprising:
a receiver ([0047] transceiver) configured to receive, from a user equipment (UE), an indication of a capability of the UE to apply a common spatial quasi co-location (QCL) parameter for at least one group of frequency bands ([0134] the set of K1 TCI states (Step 1 in example E0/E2) can also be configured common for all CCs/BWPs; [0135] Whether the UE is capable of supporting such common MAC-CE activation for TCI indication can be reported by the UE via capability signaling; [0175] Note that CCs belong to the same operating frequency band in case of intra-band CA, and CCs belong to different operating frequency bands in case of inter-band CA; [0177] whether the UE is capable of supporting such common MAC-CE activation for TCI indication (cf. embodiment 1-3) or SpatialRelationInfo indication can be reported by the UE via capability signaling. Additionally, the applicable list of frequency bands supporting this feature can also be included in the UE capability signaling; [0179] each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info));
a transmitter ([0047] transceiver) configured to signal the UE an indication of a change to common transmission control indicator (TCI) states or spatial relation parameter to be applied across the group of frequency bands ([0131] When such common activation is used for PDCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) DL TCI state ID (i.e., K2=1) for a CORESET for all active CCs/BWP; [0132] When such common activation is used for PUCCH, a UE is configured/indicated with only one MAC-CE activation command that activates a common (or same) UL TCI state ID (i.e., K2=1) or SpatialRelationInfo for PUCCH for all active CCs/B; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2); and
at least one processor ([0047] processor) configured to apply the change across the group of frequency bands ([0134] the set of K1 TCI states (Step 1 in example E0/E2) can also be configured common for all CCs/BWPs; [0141] the applicable list of CCs/BWPs is indicated by the common MAC CE activation command that activates the common (or same) set of DL (or UL) TCI state IDs for N.sub.1 active CCs/BWPs; [0154] the fixed condition is that the common MAC-CE based activation (cf. embodiment 1 or 1A) is applied to both intra-band carrier aggregation (CA) and the inter-band CA always regardless of the frequency range FR1 or FR2; [0190] the BS generates an activation command to activate N TCI state IDs from K TCI state IDs, where N<K and the activation command is common across the list of CCs).

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 13, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. in view of Matsumura et al. (US 2022/0131668).
Regarding Claim 3, Rahman does not teach the UE separately reports capabilities of the UE to apply a common downlink QCL parameter and a common uplink QCL parameter for at least one group of frequency bands.
In an analogous art, Matsumura teaches the UE separately reports capabilities of the UE to apply a common downlink QCL parameter and a common uplink QCL parameter for at least one group of frequency bands ([0124] The UE may report specific UE capability information. The specific UE capability information may indicate support of the assumption that the RS of the spatial relation of the specific UL transmission is the same as the RS of QCL type D in the TCI state of the specific DL channel, or may indicate support of the certain function; [0170] a maximum number of a total number of active spatial relations being the DL-RS unique to the (aperiodic NZP CSI-RS), the SRS without a configuration of the spatial relation, and the TCI state available for DCI triggering of the aperiodic NZP CSI-RS, for indication of the spatial domain transmission filter for the PUCCH and the SRS for the PUSCH for each CC and for each BWP in the UE capability information is at least 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumura’s method with Rahman’s method so that the downlink QCL and uplink QCL parameters can be configured according to the corresponding reported UE capabilities. Thus, flexibility and efficiency the resources utilization for the transmission and receiving of the reference signals can be improved.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 4, 7, 14, 17, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. in view of Davydov et al. (US 2019/0239245).
	Regarding Claim 4, Rahman does not teach the UE indicates: a group ID for each of a plurality of frequency bands, wherein frequency bands with the same group ID share a same common QCL parameter.
In an analogous art, Davydov teaches the UE indicates: a group ID for each of a plurality of frequency bands, wherein frequency bands with the same group ID share a same common QCL parameter ([0033] a UE can be configured to report the capability of the UE with respect to whether the BWPs or CCs can be quasi co-located with spatial receiving parameters or can share the same antennas … the UE can report a quasi co-location (QCL) group index for each BWP or CC or band. In another example, the BWPs or CCs or bands can share the same QCL group index when the BWPs or CCs or bands share the same antenna).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Davydov’s method with Rahman’s method so that QCL capabilities can be reported more efficiently from the UE and the signaling overhead for the reporting messages can be reduced by using the group index of the bands.

Regarding Claim 7, Rahman does not teach the UE indicates: a group ID for each of one or more frequency band combinations that share a same common QCL parameter.
In an analogous art, Davydov teaches the UE indicates: a group ID for each of one or more frequency band combinations that share a same common QCL parameter ([0033] a UE can be configured to report the capability of the UE with respect to whether the BWPs or CCs can be quasi co-located with spatial receiving parameters or can share the same antennas … the UE can report a quasi co-location (QCL) group index for each BWP or CC or band. In another example, the BWPs or CCs or bands can share the same QCL group index when the BWPs or CCs or bands share the same antenna).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Davydov’s method with Rahman’s method so that QCL capabilities can be reported more efficiently from the UE and the signaling overhead for the reporting messages can be reduced by using the group index of the bands.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. in view of Davydov et al. and 3GPP R2-1915248 (filed in IDS).
Regarding Claim 5, the combination of Rahman and Davydov does not teach the indication of the change indicates a group ID; and the UE applies the change across all frequency bands with the indicated group ID.
In an analogous art, 3GPP R2-1915248 teaches the indication of the change indicates a group ID; and the UE applies the change across all frequency bands with the indicated group ID (page 4, lines 6-15, In order to solve the problem in Observation 1, RAN1 agreed to support simultaneous TCI state activation across multiple CCs/BWPs for PDSCH by a single MAC CE … Approach 1-1: RRC configuration + New MAC CE · List of CCs/BWPs as a group which is simultaneously updated by single MAC CE is configured by RRC. · MAC CE indicates the group ID with the TCI states indication. Approach 1-2: New MAC CE · MAC CE indicates the TCI states indication and the list of CCs/CORESETs which are simultaneously updated by this MAC CE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R2-1915248’s method with Rahman’s method so that TCI activation can be performed more efficiently  and the signaling overhead for the activation messages can be reduced by using the group index of the bands.

Regarding Claim 8, the combination of Rahman and Davydov does not teach the indication of the change indicates a group ID; and the UE applies the change across all frequency bands of a frequency band combination with the indicated group ID.
In an analogous art, 3GPP R2-1915248 teaches the indication of the change indicates a group ID; and the UE applies the change across all frequency bands of a frequency band combination with the indicated group ID (page 4, lines 6-15, In order to solve the problem in Observation 1, RAN1 agreed to support simultaneous TCI state activation across multiple CCs/BWPs for PDSCH by a single MAC CE … Approach 1-1: RRC configuration + New MAC CE · List of CCs/BWPs as a group which is simultaneously updated by single MAC CE is configured by RRC. · MAC CE indicates the group ID with the TCI states indication. Approach 1-2: New MAC CE · MAC CE indicates the TCI states indication and the list of CCs/CORESETs which are simultaneously updated by this MAC CE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R2-1915248’s method with Rahman’s method so that TCI activation can be performed more efficiently  and the signaling overhead for the activation messages can be reduced by using the group index of the bands.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. in view of Davydov et al. and You et al. (US 2022/0116947).
Regarding Claim 6, the combination of Rahman and Davydov does not teach the indication of the change indicates a frequency band ID; and the UE applies the change across all frequency bands that have a same group ID as the indicated frequency band ID.
In an analogous art, You teaches the indication of the change indicates a frequency band ID; and the UE applies the change across all frequency bands that have a same group ID as the indicated frequency band ID ([0085] The MAC CE shown in the table 13 includes the serving cell ID field, which is the CC ID, and all CCs in the CC list to which the CC indicated by the CC ID belongs use the PDSCH TCI state activated or deactivated by the MAC CE as shown in the table 13. Since the above-mentioned MAC CE includes the serving cell ID, the PDSCH TCI state indicated by the MAC CE can be used by the CC list to which the serving cell ID belongs, and the network device does not need to indicate the PDSCH TCI state corresponding to the BWP one by one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined You’s method with Rahman’s method so that the TCI activation has higher efficiency and lower signaling overhead (You [0085]).

Regarding Claim 9, the combination of Rahman and Davydov does not teach the indication of the change indicates a frequency band ID; and the UE applies the change across all frequency bands of a frequency band combination that includes the frequency band ID.
In an analogous art, You teaches the indication of the change indicates a frequency band ID; and the UE applies the change across all frequency bands of a frequency band combination that includes the frequency band ID ([0085] The MAC CE shown in the table 13 includes the serving cell ID field, which is the CC ID, and all CCs in the CC list to which the CC indicated by the CC ID belongs use the PDSCH TCI state activated or deactivated by the MAC CE as shown in the table 13. Since the above-mentioned MAC CE includes the serving cell ID, the PDSCH TCI state indicated by the MAC CE can be used by the CC list to which the serving cell ID belongs, and the network device does not need to indicate the PDSCH TCI state corresponding to the BWP one by one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined You’s method with Rahman’s method so that the TCI activation has higher efficiency and lower signaling overhead (You [0085]).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Claims 10, 20, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. in view of 3GPP R1-1912040 (filed in IDS).
Regarding Claim 10, Rahman does not teach the capability of the UE to share uplink common uplink QCL parameter is only applicable to at least one of: frequency bands within a certain frequency range or for time division duplexed (TDD) communications.
In an analogous art, 3GPP R1-1912040 teaches the capability of the UE to share uplink common uplink QCL parameter is only applicable to at least one of: frequency bands within a certain frequency range or for time division duplexed (TDD) communications (page 2, last paragraph, For a band in FR2, the spatial propagation characteristics are similar for the channels/RSs in different cells regardless of downlink and uplink. The applicable frequency range for transmission and reception in FR2 are also the same. A common CC lists can be configured for DL and UL. And the simultaneously updated spatial relation is applied for the CCs with uplink transmission. For example, for TDD UL and DL pattern, the CCs with uplink transmission include the uplink slots/symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R1-1912040’s method with Rahman’s method so that RRC signaling overhead reduction can be achieved for uplink transmission in FR2.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cirik et al. (US 2021/0243659) teaches method of resource management and control for wireless communications.
Guan et al. (US 2021/0153209) teaches signal receiving and sending method with TCI states.
Jin et al. (US 2021/0105780) teaches method for supporting simultaneous transmission and reception to multiple transmission and reception points in 5G system.
Raghavan et al. (US 2020/0229161) teaches TCI state switching for 5G NR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413